EXHIBIT DLA Piper LLP (US) 2000 University Avenue East Palo Alto, California94303-2214 www.dlapiper.com T650.833.2000 F650.833.2001 June 1, Akeena Solar, Inc. 16005 Los Gator Boulevard Los Gatos, California95032 Re: Registered Direct Public Offering Ladies and Gentlemen You have requested our opinion with respect to certain matters in connection with the sale and issuance by Akeena Solar, Inc., a Delaware corporation (the “Company”), of Series H Warrants to purchase up to 625,000 shares of the Company’s common stock, par value $0.001 per share (the “Common
